21-10529-shl   Doc 54   Filed 07/26/21 Entered 07/26/21 13:47:37   Main Document
                                      Pg 1 of 6
21-10529-shl   Doc 54   Filed 07/26/21 Entered 07/26/21 13:47:37   Main Document
                                      Pg 2 of 6
21-10529-shl   Doc 54   Filed 07/26/21 Entered 07/26/21 13:47:37   Main Document
                                      Pg 3 of 6
21-10529-shl   Doc 54   Filed 07/26/21 Entered 07/26/21 13:47:37   Main Document
                                      Pg 4 of 6
21-10529-shl   Doc 54   Filed 07/26/21 Entered 07/26/21 13:47:37   Main Document
                                      Pg 5 of 6
21-10529-shl   Doc 54   Filed 07/26/21 Entered 07/26/21 13:47:37   Main Document
                                      Pg 6 of 6
